Case 2:21-cv-03564-ODW-E Document 13 Filed 08/19/21 Page 1 of 4 Page ID #:391




 1                                                                                                 O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                           United States District Court
 9                           Central District of California
10
11   BAHAREH NOBAKHT,                                  Case No. 2:21-cv-03564-ODW (Ex)
12                        Plaintiff,                   ORDER GRANTING PLAINTIFF’S
13
                                                       MOTION TO REMAND [8]
            v.
14   MERCEDES-BENZ USA, LLC,
15                        Defendant.
16
17                      I.    INTRODUCTION AND BACKGROUND
18          On March 3, 2021, Plaintiff Bahareh Nobakht initiated this action in state court.
19   (Notice of Removal (“NOR”) ¶ 1, Ex. A (“Compl.”), ECF No. 1-1.) Plaintiff alleges
20   breach of express and implied warranties pursuant to the Magnuson-Moss Warranty
21   Act and the Song-Beverly Consumer Warranty Act related to her vehicle’s lease,
22   which is valued at $35,521.79. (See generally id.) Defendant Mercedes-Benz USA,
23   LLC removed the matter to this Court based on alleged diversity jurisdiction. (NOR
24   ¶ 10, ECF No. 1.)        Now Plaintiff moves to remand, arguing Defendant fails to
25   establish the amount in controversy is satisfied. (Mot. to Remand (“Mot.”), ECF
26   No. 8.) For the reasons that follow, the Court GRANTS Plaintiff’s Motion.1
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:21-cv-03564-ODW-E Document 13 Filed 08/19/21 Page 2 of 4 Page ID #:392




 1                                II.      LEGAL STANDARD
 2         Federal courts are courts of limited jurisdiction, having subject-matter
 3   jurisdiction only over matters authorized by the Constitution and Congress.
 4   U.S. Const. art. III, § 2, cl. 1; Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
 5   375, 377 (1994). A suit filed in a state court may be removed to federal court if the
 6   federal court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a).
 7   Federal courts have original jurisdiction where an action presents a federal question
 8   under 28 U.S.C. § 1331, or diversity of citizenship under 28 U.S.C. § 1332.
 9   Accordingly, a defendant may remove a case from state court to federal court pursuant
10   to the federal removal statute, 28 U.S.C. § 1441, on the basis of federal question or
11   diversity jurisdiction. Diversity jurisdiction requires complete diversity of citizenship
12   among the adverse parties and an amount in controversy exceeding $75,000, exclusive
13   of interest and costs. 28 U.S.C. § 1332(a). Courts strictly construe the removal
14   statute against removal jurisdiction, and “[f]ederal jurisdiction must be rejected if
15   there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc.,
16   980 F.2d 564, 566 (9th Cir. 1992). The party seeking removal bears the burden of
17   establishing federal jurisdiction. Id.
18                                      III.   DISCUSSION
19         Plaintiff argues Defendant fails to prove the amount in controversy is satisfied.
20   (Mot. 3–13.) In opposition, Defendant contends the amount in controversy is met
21   because: (1) Plaintiff may be entitled to a civil penalty under the Song-Beverly Act,
22   and (2) Plaintiff’s counsel may be entitled to attorneys’ fees. (Opp’n 6–10, ECF No.
23   9.) The Court finds that Defendant fails to meet its burden to prove the amount in
24   controversy exceeds $75,000.
25         First, Defendant contends that the amount in controversy is met based on the
26   value of the lease ($35,521.79) and Plaintiff’s request for civil penalties. However,
27   Defendant fails to consider any reduction for the use of the vehicle and thus fails to
28   demonstrate the actual damages at issue in this case. See, e.g., Edwards v. Ford




                                                  2
Case 2:21-cv-03564-ODW-E Document 13 Filed 08/19/21 Page 3 of 4 Page ID #:393




 1   Motor Co., No. CV-16-05852-BRO (PLAx), 2016 WL 6583585, at *4 (C.D. Cal.
 2   Nov. 4, 2016) (concluding that “Defendant has failed to establish the likelihood that
 3   Plaintiff may recover any amount of actual damages by a preponderance of the
 4   evidence” where the defendant failed to produce information about how much the
 5   plaintiff paid for the car or what the use offset would be).
 6         Second, in light of Defendant’s failure to account for the vehicle’s use offset,
 7   Defendant’s inclusion of civil penalties to establish the amount in controversy is based
 8   on speculation. A plaintiff who establishes that a violation of the Song-Beverly Act
 9   was willful may recover a civil penalty of up to two times the amount of actual
10   damages. See Cal. Civ. Code § 1794(c). However, if the amount of actual damages is
11   speculative, an attempt to determine the civil penalty is equally uncertain. Edwards,
12   2016 WL 6583585, at *4.
13         Third and finally, Plaintiff’s attorneys’ fees demand fails to prove the amount
14   in controversy is satisfied. A removing defendant must “prove that the amount in
15   controversy (including attorneys’ fees) exceeds the jurisdictional threshold by a
16   preponderance of the evidence,” and “make this showing with summary-judgment-
17   type evidence.” Fritsch v. Swift Transp. Co. of Arizona, LLC, 899 F.3d 785, 795 (9th
18   Cir. 2018). Here, Defendant simply contends “Plaintiff’s counsel will likely seek to
19   be compensated in attorney’s fees at the going legal-market rate of at least $475 per
20   billed hour.” (Opp’n 9.) This contention, based on pure speculation, is insufficient to
21   satisfy Defendant’s burden.
22         Accordingly, Defendant fails to meet its burden to prove by a preponderance of
23   the evidence the amount in controversy exceeds the $75,000 jurisdictional threshold.
24   ///
25   ///
26   ///
27   ///
28   ///




                                                 3
Case 2:21-cv-03564-ODW-E Document 13 Filed 08/19/21 Page 4 of 4 Page ID #:394




 1                                 IV.    CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Plaintiff’s Motion. (ECF
 3   No. 8.) The Court REMANDS the action to the Superior Court of Los Angeles
 4   County, 9425 Penfield Avenue, Chatsworth, CA 91311, case number 21CHCV00148.
 5   The Clerk of the Court shall close the case.
 6
 7         IT IS SO ORDERED.
 8
 9         August 19, 2021
10
11                                ____________________________________
12                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                4
